Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donna Mason on 2/19/21.
The application has been amended as follows: 
Line 1 of claim 8 now reads: --The head-mounted display device according to claim 1, wherein--
Line 1 of claim 9 now reads: --The head-mounted display device according to claim 1, wherein--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As stated in the arguments, the prior art fails to teach or make obvious the position of the posture adjustment mechanism as required by the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH R HALEY/Primary Examiner, Art Unit 2623